Citation Nr: 1711454	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  10-14 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-connected migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1979 to May 1983; August 1983 to August 1992; and May 2002 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated June 2009 of the Department of Veterans Affairs (VA) Regional Office (RO), which established an increased 30 percent rating for his service-connected migraine headaches. 

In June 2016, the Board issued a decision denying this claim. The Veteran appealed the denial of his claim to the U.S. Court of Appeals for Veterans Claims (Court). In its January 2017 decision, the Court granted a Joint Motion for Partial Remand (JMPR) and vacated the Board's denial of this claim. The Court remanded this matter to the Board for further proceedings consistent with the JMPR. The Veteran did not contest the denial of an effective date earlier than March 31, 2008, as to his service connected migraine headaches, and the Court found the appeal abandoned as to that matter. 

The Board acknowledges that the issue of service connection for hypertension has been perfected by the Veteran filing a VA Form 9 in March 2010, but has been remanded by a previous Board decision for further development. The Board's review of the claims file reveals that such development is currently pending. As such, the Board will not accept jurisdiction over the issue at this time, but the issue will be the subject of a subsequent Board decision if otherwise in order.
 

FINDINGS OF FACT

1. Prior to January 5, 2009, the Veteran experienced characteristic prostrating attacks occurring on an average once a month over last several months.

2. For the period of January 5, 2009, forward, the Veteran experienced frequent, prostrating, and prolonged attacks of migraines productive of severe economic inadaptability. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent prior to January 5, 2009, for service-connected migraine headaches have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code (DC) 8100 (2016). 

2. The criteria for a rating of 50 percent, but no higher, from January 5, 2009, forward for service-connected migraine headaches have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code (DC) 8100 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The duty to notify has been met. See VA correspondence dated in April 2008. Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained. The available record includes available service treatment records, service personnel records, VA treatment and examination reports, and statements in support of the claim. The Veteran has not identified any additional records that should be obtained prior to appellate consideration. The evidence of record is sufficient for the Board's review. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. See U.S.C.A. § 5103A; 38 C.F.R. §3.159 (2016). 

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate. The VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and considers the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for adequate determinations. There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3 (2016).

A veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). In a claim for increased rating for already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran. Washington v. Nicholson, 19 Vet. App. 362 (2005). In some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). In Jandreau, the United States Court of Appeals for the Federal Circuit stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer. 492 F.3d at 1377, n. 4. Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that varicose veins is a disability that is unique and readily identifiable).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); See also 38 C.F.R. § 3.159(a)(2) (2016) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.). The Board must also assess the credibility, and therefore the probative value, of the evidence of record in its whole. Owens v. Brown, 7 Vet. App. 429 (1995). In determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran's migraine headaches are currently rated as 30 percent disabling effective March 31, 2008, under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016). Under that diagnostic code, migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating. Migraines with characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating. 38 C.F.R. § 4.124a.

The Veteran contends that he should be awarded a higher rating of 50 percent for his migraine headaches. He is service connected for migraine headaches effective March 31, 2008. 

In a December 2008 statement, the Veteran contended that his headaches were constant, painful, and caused him to be absent from work. He did not provide further detail about the frequency or level of pain of his headaches.

In a January 2009 VA medical treatment report, the Veteran complained of migraines at a rate of once a week which he reported as painful enough to wake him from his sleep. A March 2009 VA medical treatment report noted that the Veteran was prescribed zolmitriptan for his migraines. He was also noted to have migraines which occurred more frequently in the mornings and occurred about twice a month, lasting up to two days at a time. Further, the report noted that the Veteran had missed work as a result of these migraines. In January 2010, the Veteran stated that his condition had worsened and his migraine medication had changed from zolmitriptan at 2.5mg per dosage to imitrex at 100mg per dosage. He further stated that he could not go to work during a migraine because he was in pain and could not open his eyes in lighted conditions. 

A January 2009 VA examination noted that the Veteran experienced headaches on the average of seven times per month, and the occurrences lasted for nine hours. The headaches would bring tears to the eyes, impacted daily activities, and resulted in bed rest until the end of the flare up. The report detailed simultaneously that the Veteran is able to go to work but requires medication and has missed work as a result of his headache pain. 

The Veteran was afforded another VA examination in September 2015. The examiner found that the Veteran had characteristic prostrating migraine attacks more frequently than once per month but that he did not have very frequent prostrating and prolonged migraine attacks. The examiner noted the Veteran's symptoms of pain on both sides of the head, as well as nausea and sensitivity to light and sound, and concluded that the condition does not impact his ability to work. 

As an initial matter, the Board notes that migraine headaches are the type of condition that is readily amenable to lay diagnosis as they are subjective to the claimant; thus, the Veteran is competent to report his symptoms and their frequency. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The Veteran has provided several statements which detail his pain and the frequency of his symptoms. Nothing in the record contradicts his statements, and his statements are consistent with his medical records. He is also competent to report as to the impact his condition has on his work. The Board finds the Veteran's statements credible and probative.

Regarding the frequency of the Veteran's headaches, there is nothing in DC 8100 to indicate that "very frequent" means more frequent than not. See Pierce v. Principi, 18 Vet. App. 440 (2004). Thus, the Board finds that the medical reports and the Veteran's assertions of how often he suffers from headaches to be sufficient to find that his headaches are very frequent in accordance with DC 8100.  
 
The Veteran has also made several assertions about his condition's impact on his employability. He noted that he has missed work multiple times because he is unable to open his eyes or needs rest during his flare-ups. The term "productive of economic inadaptability" found in Diagnostic Code 8100 is premised on whether or not symptoms are capable of producing economic inadaptability. See Pierce, supra. Though the Veteran remained employed on a full-time basis throughout the period on appeal and has not specifically reported any loss of income, the Board finds that his symptoms could produce economic inadaptability. The medical reports and the Veteran's assertions of two to seven headaches a month that result in 9-12 hours of bed rest and inability to open his eyes could certainly impact a person's ability to work, rending him economically inadaptable. Further, the Board notes that economic inadaptability is not the same as unemployability, and the fact that he sustained continuous employment is not necessarily indicative of an absence of severe economic inadaptability.

Based on the evidence of record, and after resolving all doubt in the Veteran's favor, the Board finds that from the period of March 31, 2008, to January 5, 2009, the Veteran's headaches have more nearly approximated the criteria for a 30 percent rating. In this regard, the Board notes that while there was a diagnosis of migraine headaches as early as December 2007, there is no evidence of record which factually details the frequency, severity, or economic inadaptability as necessary to warrant a higher rating of 50 percent under the DC prior to January 5, 2009. Therefore, a rating in excess of 30 percent is not warranted prior to January 5, 2009.
 
The Board finds, however, that from January 5, 2009, forward, the Veteran's headaches have more nearly approximated the criteria for a 50 percent rating. The January 2009 and March 2009 medical opinions as to this matter are persuasive and are based upon adequate rationale. The reports are well-supported and thorough. The January 2009 medical examiner specifically noted that the Veteran's headaches lasted as often as nine hours, could last up to 12 hours, at times were almost continuous, and the Veteran had missed work as a result. Similarly, the March 2009 examiner noted the Veteran experienced weekly headache attacks that were prolonged, painful, and made him miss work. Although the September 2015 examiner found the Veteran had characteristic prostrating migraine attacks more frequently than once per month, no rationale was provided for the determination that he did not have very frequent prostrating and prolonged migraine attacks. As such, the January 2009 and March 2009 reports are considered to be highly probative as to the question at issue in this case, and are afforded greater weight. Therefore, the Board finds that a 50 percent disability rating is warranted for the Veteran's headaches from January 5, 2009 (the day the Veteran was examined and detailed criteria listed by DC 8100 for a 50 percent rating was first recorded) forward. This is the maximum disability rating for headaches. 38 C.F.R. § 4.124a, Diagnostic Code 8100.

In summary, resolving all reasonable doubt in the Veteran's favor, the Board finds that for the period prior to January 5, 2009, the Veteran's headaches more closely approximated characteristic prostrating attacks occurring on an average once a month over the last several months, warranting a 30 percent rating. The Board further finds that, from January 5, 2009 forward, the Veteran's headaches have been prostrating and prolonged resulting in severe economic inadaptability, warranting a 50 percent rating.

The Board has favorably applied the benefit-of-the-doubt doctrine in determining whether a 50 percent schedular rating for migraine headaches is warranted for the period prior to January 5, 2009, but finds that the preponderance of the evidence weighs against a higher, extraschedular rating at any pertinent point. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

At no time during the period at issue have the Veteran's migraine headaches been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher ratings on an extraschedular basis. See 38 C.F.R. § 3.321(b)(1). Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's migraine headaches, without consideration of other disabilities, have rendered impractical the application of the regular schedular standards. In that connection, the Board notes that his symptoms are all specifically contemplated by the criteria discussed above. Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

It bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155. Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1 (2016). Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claims that is not contemplated by the rating schedule. The very symptoms the Veteran experiences are all addressed by the rating schedule. Thun v. Peake, 22 Vet. App. 111 (2008). As a result, the Board concludes that a remand for referral of the rating issues for consideration of extraschedular evaluation is not warranted.

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a claimant may be awarded an extraschedular rating based upon the combined effect of multiple service-connected disabilities in an exceptional circumstance where the evaluation of the individual disabilities fails to address all the service-connected symptoms. Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record. There is no indication that any symptoms have not been attributed to specific service-connected disabilities, and the Board finds no additional symptoms related to the combination of the Veteran's service-connected disabilities. See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016). Accordingly, the Board concludes that this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.





	(CONTINUED ON NEXT PAGE)



ORDER

A disability rating in excess of 30 percent for migraine headaches for the period of March 31, 2008 to January 5, 2009 is denied.

A 50 percent disability rating for migraine headaches from January 5, 2009 is granted, subject to the legal authority governing the payment of compensation.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


